DREW, Justice.
This is the fourth appeal in this case. For the previous appeals see Manning v. Clark, Fla., 71 So.2d 508; Manning v. Clark, Fla., 62 So.2d 352; Manning v. Clark, Fla., 56 So.2d 521.
The third appeal, Fla., 71 So.2d 508 was taken from a final judgment against Manning alone entered on May 14, 1953. On January 4, 1954, while that appeal was pending, the lower Court entered in the cause an amended judgment upon the same cause of action and for the same amount of the judgment entered May 14, 1953. This amended judgment was entered not only against Manning but also against National Surety Corporation and All Florida Surety Company, sureties on the bond posted in the original Chancery action. From this amended judgment this appeal was taken by Manning as well as both the surety companies.
Aside from the question of the authority of the lower Court to enter the amended judgment, this amended judgment is obviously erroneous as to appellants for the reasons stated in the opinion on the third appeal filed March 16, 1954. Manning v. Clark, Fla., 71 So.2d 508.
The judgment appealed from must be and is vacated and set aside.
Reversed.
ROBERTS, C. J., and THOMAS and HOBSiON, JJ., concur.